internal_revenue_service significant index no department of the treasury washington dc aoz2ae contact person telephone number in reference to tep rat a1 ate nov in re ruling_request on behalf of company a company b plan x plan y - life_insurance_company state c chapter d this is in response to your request for a ruling with respect to the reversion of plan assets from plan y to company a you have asked us for a ruling that under sec_4980 of the internal_revenue_code plan x will constitute a qualified_replacement_plan in connection with the termination of plan y under sec_4980 of the code the excise_tax applicable to the reversion to company a will be instead of company a is a state c cooperative organized under chapter d of the state c code engaged in the business of providing agricultural products and services to its members company b was a state c cooperative engaged in similar_business practices effective date company a the sponsor of plan x purchased company b the sponsor of plan y plan x is a k profit sharing plan that received its most recent determination_letter on date plan y is a defined_benefit_plan that received its most recent determination_letter on date pursuant to a board resolution on date the plan y benefit accruals were frozen as of date all accumulated benefits were distributed to the participants of plan y either in cash or through the purchase of deferred annuities from the life_insurance_company cash single sums were paid between april and date deferred annuities were purchased from the life_insurance_company in september of after the distributions and annuity purchases excess_assets remained in plan y ifa favorable ruling is received company a will transfer of the value at the time of transfer of the excess_assets these funds will be set_aside as a segregated over funding account the over funding account’ within plan x the remaining of the excess_assets will be distributed to company a the funds in the over funding account and the future earnings on them will be set_aside for use as the employer match for future k elective_deferrals by the former participants in pian y pending formal approval from the irs plan x will be amended to allow the following course of action if the amount used from the over funding account in the year of transfer of assets from plan y to plan x is less than one-seventh of the amount transferred from plan y the difference will be allocated to the former employees of company b in proportion to their compensation during the ptan year this process will be repeated for each subsequent year except that the minimum amount of transfer of the beginning amount of each year will be increased to one-sixth in the second year one-fifth in the third year one-fourth in the fourth year one-third in the fifth year one half in the sixth year and percent in the seventh year there were participants in plan y company a offered of the active employees of company b continued employment with company a two of the positions were eliminated at the time of the purchase all of the former employees of company b who were offered jobs now work for company a and are now covered by plan x sec_4980 of the cade provides rules for the tax applicable on the reversion of qualified_plan assets to an employer sec_4980 provides for the imposition of a tax of percent of the amount of any employer_reversion from a qualified_plan sec_4980 provides that the tax under sec_4980 is to be paid_by the employer maintaining the plan sec_4980 provides in general that sec_4980 is applied by substituting percent for percent’ with respect to any employer_reversion from a qualified_plan unless a the employer established or maintains a qualified_replacement_plan or b the plan provides benefit increases meeting the requirements of sec_4980 sec_4980 provides that the requirements of that paragraph are met if a plan amendment to the terminated plan is adopted in connection with the termination of the plan which provides pro_rata increases in the accrued_benefits of all qualified participants which i have an aggregate present_value not less than per cent of the maximum amount which the employer could receive as an employer_reversion without regard to that subsection and ii take effect immediately on the termination_date sec_4980 of the code provides that for purposes of that subsection the tem qualified replacement plan’ is a qualified_plan established or maintained by the employer in connection with a qualified_plan termination with respect to which the participation asset transfer and allocation requirements of sec_4980 b and c are met sec_4980 of the code requires that at least per cent of the active participants in the terminated plan who remain as employees of the employer after the termination are active participants in the replacement plan sec_4980 of the code requires that a direct transfer from the terminated plan to the replacement plan be made before any employer_reversion and that the transfer be an amount equal to the excess if any of percent of the maximum amount which the employer could receive as an employer_reversion without regard to sec_4980 over the amount equal to the present_value of the aggregated increases in the accrued_benefits under the terminated plan of any participants or beneficiaries pursuant to a plan amendment adopted during the 60-day period ending on the date of termination of the qualified_plan and which takes effect immediately on the termination_date sec_4980 provides that in the case of the transfer of any amount under sec_4980 such amount is not includible in the gross_income of the employer no deduction is allowable with respect to such transfer and the transfer is not treated as an employer_reversion for purposes of sec_4980 sec_4980 i of the code provides that in general in the case of any defined contribution pian the portion of the amount transferred to the replacement plan be allocated under the plan to i the accounts of the participants in which the transfer occurs or il be credited to a suspense_account and allocated no less rapidly than ratably over the plan-year period beginning with the year of the transfer sec_4980 provides that if by reason of any limitation under sec_415 any amount credited to a suspense_account under sec_4980 d c i may not be allocated to a participant before the close of the 7-year period such amount shall be allocated to the accounts of other participants and if any portion of such amount may not be allocated to other participants by reason of any such limitation it shall be allocated to the participant as provided in sec_415 sec_4980 of the code provides that a qualified_replacement_plan is a qualified_plan established or maintained by the employer in connection with a termination which satisfies the requirements of sec_4980 b and c sec_4980 requires that at least of the active participants in the terminated plan who remain as employees of the employer after the termination be active participants in the replacement plan all active participants of plan y who became employees of company a became participants in plan x therefore because plan x will cover percent of the participants of plan y who remain employees of the employer the requirements of sec_4980 are met sec_4980 of the code in relevant part requires a direct transfer from the terminated plan to the replacement plan before any employer_reversion in an amount equal to of the maximum amount the employer could receive as an employer_reversion without regard to this section because company a will transfer of plan y’s remaining assets upon a favorable ruling for this request the requirements of sec_4980 are met sec_4980 requires generally that in the case of any defined_contribution_plan the portion of the amount transferred to the replacement plan be allocated under the plan to the accounts of participants in the plan_year in which the transfer occurs or credited to a suspense_account and allocated to accounts of participants no less rapidly than ratably over the 7-plan-year period beginning with the year of the transfer amounts transferred from plan y to plan x will be credited to a suspense_account and allocated to the accounts of participants as an employer match for future k deferrals of the former participants in plan y pending approval from the irs of amendments to plan x allocations to the participants will be at minimum done ratably over a seven year period therefore since the requirements of sec_4980 b and c are met plan x is a qualified_replacement_plan within the meaning of code sec_4980 sec_4980 of the code provides for the imposition of a tax of percent of the amount of any employer_reversion from a qualified pian sec_4980 provides that percent’ is substituted for percent in sec_4980 with respect to any employer_reversion from a qualified_plan unless the employer establishes or maintains a qualified_replacement_plan or the plan provides benefit increases meeting the requirements of sec_4980 because company a maintains a qualified replacement pian the rate_of_tax imposed upon any amounts treated as an employer_reversion from plan y will be percent conciusions assuming that plan x is at all relevant times a qualified_plan under sec_401 and that plan x is amended to provide for ratable at minimum over a seven year period distributions from the overfunding account plan x constitutes a qualified replacement plan’ within the meaning of sec_4980 of the code the rate of excise_tax imposed on company a with respect to any employer_reversion subject_to sec_4980 of the code from plan y will be percent this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy is being furnished to your authorized representative pursuant to a power_of_attorney form on file sincerely ulin james e holland jr manager actuarial group tax_exempt_and_government_entities_division bs
